Citation Nr: 1036839	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a lumbar spine strain 
superimposed on degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1964 to May 1967, 
November 1967 to October 1970, and September 1972 to August 1976.

This matter arises before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2010, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing has been reviewed and is associated with the claims 
file.


FINDING OF FACT

The competent evidence of record does not show that the Veteran's 
back disability was incurred in or is related to his period 
active military service.


CONCLUSION OF LAW

A lumbar strain superimposed on degenerative disc disease was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 2002); C.F.R. 
§§ 3.159, 3.303, 3.304(d) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In March 2006 and September 2008 correspondence, the RO advised 
the Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorder and 
described the types of evidence that the Veteran should submit in 
support of his claim.  The RO also explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claim.  The September 2008 
VCAA notice letter also addressed the elements of degree of 
disability and effective date.    

The Board further notes that the Veteran was provided with a copy 
of the August 2006 rating decision, the January 2008 statement of 
the case (SOC), and the August 2008 and October 2009 supplemental 
statements of the case (SSOC), which cumulatively included a 
discussion of the facts of the claim, notification of the basis 
of the decision, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in August 2006 
and July 2008, obtained the Veteran's VA and private treatment 
records, attempted to obtain the Veteran's Social Security 
Administration records, and associated the Veteran's service 
treatment records (STRs) and hearing transcript with the claims 
file.  

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case for the Veteran's back disability were more than 
adequate, as they were predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  The 
examinations included the Veteran's subjective complaints about 
his disability and the objective findings needed to rate the 
disability. 

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claim.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  The United States Court of 
Appeals for Veterans Claims has held that Congress's use of the 
term "service connection" in section 1154(b) simply refers "to 
proof of incurrence or aggravation of that disease or injury in 
service, rather than to the legal standard for entitlement to 
payments for disability."  Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  Thus, section 1154(b) relaxes the evidentiary 
requirements in that the Veteran's "'lay or other evidence' 
[should] be accepted as sufficient proof of service incurrence or 
aggravation unless there is 'clear and convincing evidence' that 
the disease or injury was not incurred or aggravated in service 
or during an applicable presumption period."  Id. at 508 
(emphasis in original).  The Board notes that the Veteran's 
military records indicate that he is in receipt of the Purple 
Heart, and the presumptions afforded combat veterans are 
applicable to his claim.      
Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  
   
Analysis

The Veteran contends that he started noticing his back problems 
in the Navy but did not receive treatment after his discharge 
until the 1980s.  The Veteran asserts that he injured his back 
when he set off a booby trap or bomb while he was looking for a 
place to take his unit's land clearing equipment and was blown 
forward several feet.  

The Board initially notes that since the Veteran is considered a 
combat veteran, his in-service injury is conceded.  Nevertheless, 
the Veteran offered his own testimony to verify his in-service 
injury.  There is no evidence in the record to dispute his 
accounts.  Thus, the Board finds that there is not clear and 
convincing evidence that the Veteran did not set off a booby trap 
in service.  Rather, the evidence seems to support his account.  
Therefore, the Board accepts the Veteran's account of his injury 
during active military service.     

The competent medical evidence of record shows the Veteran 
currently suffers from a back disability.  To be sure, the 
Veteran's private medical records indicate that he has suffered 
chronic back pain since at least September 2003, and VA doctors 
have diagnosed the Veteran with chronic lower back pain, 
degenerative joint disease of the lumbar spine, and multilevel 
degenerative changes.  In August 2006, the Veteran underwent his 
first compensation and pension examination.  The examiner 
reported that the Veteran was unsure of where exactly the 
shrapnel hit him, but the Veteran pointed to the upper thoracic 
region and the right side.  The Veteran also told the examiner 
that he did not have back pain near a one-half inch round davit 
in the mid to upper thoracic region and that he started 
developing pain in the low back 20 years before the examination.  
He described the pain as an ache originally that became sharp.  
After examining the Veteran, the examiner diagnosed him with a 
chronic lumbar strain superimposed on degenerative disc disease.  
However, the examiner found that the Veteran's back disability 
was not at least as likely as not related to the Veteran's 
service because the Veteran's pain was in his lower back and he 
claimed the shrapnel wounds were in his upper back.  
Additionally, the examiner believed that the Veteran's history of 
laborious jobs, such as working as a truck driver, contractor, 
carpenter, electrician, painter, and roofer, was the most likely 
cause of his disability. 

The Veteran argued that the examination was inadequate because 
some of his symptoms and limitations were misstated and that the 
explosion lead to a wide dispersal of shrapnel that did in fact 
affect his lower back.  The Veteran was then afforded a second 
compensation and pension examination in July 2008.  This examiner 
described the Veteran's in-service injury as a booby trap hurling 
him into the air and noted documentation in the Veteran's service 
treatment records of this injury, as well a shrapnel wounds to 
multiple areas including his upper back and posterior shoulder 
region.  The Veteran told the examiner that he was wearing a 
Kevlar-type vest at the time and that the shrapnel went through 
the vest.  When the examiner asked the Veteran when his back 
started hurting, the Veteran stated that it was probably in the 
early 1980s.  Reviewing the Veteran's service treatment records, 
the examiner found that his complaints of back pain in service 
were focused on his mid back and the latissimus area.  
Furthermore, a reenlistment examination in 1974, about four years 
after the shrapnel injury, failed to note any chronic low back 
disability.  The examiner then noted a treatment report dated 
October 2002 in which the Veteran's private doctor described the 
Veteran's fall from a cliff in 1987 that resulted in injuries to 
his pelvis, pubic symphisis, ribs, left lung, right knee, and 
teeth.  The private doctor also commented that the Veteran has 
had chronic low back pain since that fall.  The examiner 
diagnosed the Veteran with chronic, mechanical low back pain with 
degenerative changes and found that there is "no question" the 
Veteran suffered injury while in the service due to a shrapnel 
wound.  However, the examiner pointed out that there is no 
documentation that he developed any low back condition in service 
or complained about a back disability immediately after leaving 
the service.  In fact, his only complaints of back pain were 
related to thoracic spine pain in 1976 until the Veteran fell off 
a cliff in 1987.  The examiner also considered the Veteran's 
history of working manual labor jobs without documentation that 
he had a chronic low back condition that prevented him from doing 
these jobs.  Finally, the examiner stated that the Veteran was 62 
years old with degenerative changes that are typical for someone 
his age without evidence of nerve impingement.  Therefore, he 
opined that it is less likely than not that the Veteran's current 
low back disability was caused or aggravated by his time in the 
service.  
   
Finally, the Board also notes that the Veteran's January 2006 and 
May 2005 VA treatment records indicate the Veteran complained of 
chronic low back pain for 30 years since a bomb went off while he 
was in the military, knocking him to the ground and embedding 
shrapnel into his back.  However, in December 2004, a 
rheumatologist noted that the Veteran's major complaint was 
chronic mechanical low back pain for 20 years.  The Veteran did 
not recall a specific precipitant at this time.  Two months prior 
to that note, in October 2004, a treatment record revealed the 
Veteran was seen for chronic low back pain for ten years.  The 
Board affords more probative value to the compensation and 
pension examiners' opinions than to the inconsistent statements 
regarding the onset of his back pain contained in various 
treatment records.  

Therefore, the Board notes that an in-service injury is conceded 
and the competent evidence of record establishes that the Veteran 
has a current back disability.  Nevertheless, the preponderance 
of the evidence is against the Veteran's claim because there are 
two competent medical opinions finding it is less likely than not 
that the Veteran's disability is related to his period of 
military service and no competent medical opinion linking the 
disability to active military service.  Because the Board finds 
that the evidence weighs against the Veteran's claim, service 
connection for a back disability is not warranted, and the 
Veteran's appeal is denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for a lumbar spine strain 
superimposed on degenerative disc disease is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


